  Case 18-27990      Doc 41    Filed 05/21/20 Entered 05/21/20 16:39:50            Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     18-27990
Amber Nickson                               )
                                            )               Chapter: 13
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
               Debtor(s)                    )

                   ORDER AMENDING ORDER FOR PAYROLL CONTROL

       This cause coming to be heard on the Motion of the Debtors to vacate docket entry number 10,
entered on October 5, 2018, the Court having jurisdiction over the matter, being fully advised on the
premises and due notice being given,

IT IS HEREBY ORDERED:

   1. That the Order for Payroll Control, docket entry number 10, entered on October 5, 2018 is hereby
amended to reflect that CTA, employer of Amber Nickson, deduct from the earnings of the debtor the
sum of $225.00 each month beginning on the next pay day following the receipt of this order and to pay
the sum so deducted to Marilyn O. Marshall, Trustee at least once a month at the following address:
Marilyn O. Marshall Chapter 13 Trustee, P.O. Box 2031, Memphis, TN 38101-2031.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: May 21, 2020                                               United States Bankruptcy Judge

 Prepared by:
